Title: To John Adams from Louisa Catherine Johnson Adams, 27 February 1819
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					
					27 Feb—4 Mar. 1819
				
				Feby. 27 Remained at home all the morning—Mr. Adams dined with Mr. Lowndes—In the evening went to the French Ministers where Mr. A accompanied me it being their last public night—God save the King produced a great effect I understand last night, and the papers are to ring with it tomorrow—The managers—Those of whom were Members of Congress had determined it should not be played, and Mrs. Peter in direct contradiction to their wishes, sent a private order from the supper table to the Band, and they supposing it the desire of the managers played it immediately—The managers are outrageous, and I should not be surprised if something disagreeable occurred in consequence of this foolish circumstance; but Mrs. S. is so notorious for her political follies, her name affords sufficient excuse. I mean only in this sense for her private character is every way amiable and unexceptionable—The Commissioners are much enraged at the affair of the Tickets of invitations which were issued for the launch as they declare they had nothing to do with the arrangement—Com R. who is not the mildest man in the world, seems inclined to take his revenge of one of the Editors of the papers here, with that delightful weapon so well known to Virginians, and Slave holders, the Cow hide—We endeavoured to laugh him out of it, but he says “this is the only true restriction of the Press.” Thus you see my Dear Sir we have a wonderful mixture of great and little events to keep us in agitation—But I assure you that Genl Jackson, and the Spanish Treaty, cannot compare in interest with the Bagot Ball, and the unfortunate launch, and you could scarcely believe the two former were of vital importance to the interests of the Country and Nation at large—Com R—upon somebody’s asking why Vessels were always called after females, said, that it reminded him of the same question having been put to him one evening at Mr. Madison’s—he was at a loss to answer, but Mr M. immediately said, it was “because her hull was not worth more than her rigging”—You will laugh at this bon mot therefore I have written it—I believe I have already asked in one of my Letters for your opinion on Jacksons affair and the Spanish Treaty, and were I not afraid of being troublesome I should re-urge my petition—I much fear my journal which you are so good as to desire so much, will sink into mere stupidity, for dulness will resume her reign as soon as Congress is gone, and nothing less than Hope could draw amusement from her sleepy atmosphere, or the genius of wit which inspired him—There will be nothing to excite a momentary interest—The party was very crowded and every body appeared desirous to shew a marked respect for their amiable entertainers—He is a firm friend to the Country and I hope will be duly appreciated by it—Mr. A. says he is sure I am very indirect in my journal—I fear it is true, but I am sure you will undertake my defence—If twenty years of experience has not taught me prudence what will?28 Returned a number of visits—went through the ordinary services of the day, and in the evening received social visits from Mr. Forbes, and Mr. Hopkinson, who sat with till eleven o’clock—Mr. A quizzed the latter him a little about the “Mariners Congress” which he had introduced in his speech on Jacksons affairs, and told him the charge ought to have been made against both, as for instance the “Mariners Congress and Genl Jackson &c &c”—he took it very good humouredly—It is his last Session—1 March The morning was excessively unpleasant and it began to rain at about 9 o clock the time appointed for the launch—We however sat out and I got into one of the work shops affording a very fine view of the Ship—The issuing of Tickets which had given such mortal offence had nearly produced a very disagreeable scene—One of the Members of Congress assured me that the Mechanics had intended to march in procession as to a funeral with the cap of liberty hoisted on a pole, and bury it at the gate of the Navy Yard—After waiting about three hours she glided most majestically into the Stream, and seemed proudly to anounce that she was destined to confer honour and glory on the Country for whose defence she was built, and to add fresh Laurels to the wreath, which already encircle the brows of our brave commanders—Mr. Adams was launched in her and she was called the Columbus—In returning I stopped at the room in which the cold collation was set out, to ask Mrs. Tingey how she was; the crowd was immense I did not sit down but walked round the tables and soon left the group—Made an attempt to get into the Supreme Court but without success—In the Eveng went to a Ball at Mrs. Bagot’s it was not very full but tolerably agreeable—There is a stiffness which pervades all Mrs. B.’s parties impossible to shake off, which always appears to convey an idea of superiority; and there is an apparent effect of condescention about her, which though blended with great sweetness, and ease, forces on her guest’s the recollection that they are there to be entertained, a thing which if possible must be forgotten—and in that forgetfulness alone consists the art of entertaining well—but this like most other difficult things is easier in the theory than in the practice—as I daily experience—2d Accompanied Mr B. Vaughan and Mrs. Pleasanton to hear Mr. Pinkney—I cannot retract what I said in a former Letter but tho’ I dislike his manner, his gestures, and his tones as much as ever, the force of his reasoning the beauty variety and elegance of his language, charm and fascinate the attention, and when the charm has ceased you look upon the man with astonishment, and wonder how so much solidy  can be blended with so much frivolity, how such superior sense with so much absurdity—laborious, industrious, and with a degree of application to his business almost amounting to excess, at the same time vain trifling and ridiculous in his dress, as in conversation, and amusements—This is one of the constant’s which will puzzle the most reflecting being to account for satisfactorily—The Austrian Prince Kaunitz is said to have been much such a character—he was the prime minister of Maria Theresa—Such striking contrarieties in one human being bewilders the sense of man, and are as unfathomable as many of the great mysteries which the bounded reason of man are ever seeking to explore—In the midst of the gay and giddy throng which surrounds me, gay as the gayest, careless and indifferent, I still find lessons great and important before me, from which I trust I may reap essential benefit in my course through life, and learn to skim the rocks and quick sands as thickly strewn in my path—and I trust in providence to support me thro’ the duties I have to perform, and to strengthen me in the hope of a happy existence in a future state, without which hope life would be despair—Mr. P.—spoke from eleven till three, and then requested the indulgences of the Court as he was too much exhausted to proceed—The Court granted it unwillingly, and he is to conclude tomorrow—Returned home and dressed for a dinner at Mrs. Middleton’s—Met there a charming Woman by the name of Heather Lady of one of the Virginia Members with whom I had a great deal of conversation She gave me a most friendly invitation to visit her in Virginia and I am sure such a visit would afford me much real pleasure—her health is weak, but her mind is strong and well improvedMr. Garnett and Mr. Barbour also dined there the one an odd compound of liberality and Virginia prejudice the other served only to breathe the atmosphere of his own State possessing a mind incapable of expansion beyond the limit of his own State narrow circle in which according to his account in which all of excellence is to be found and beyond which every thing is in a state of perfect chaos—To hear him America has derived all her advantages from that state alone and even now every thing that is done well  is done so through her influence—He is enraptured at the prospect of having a University in Virginia and hopes that from this time forward no Virginian will suffer his Son’s to be tainted by receiving an education in any other State whatever; and we are for the future I suppose to expect a degree of perfection far surpassing any thing the world ere saw or in fact can imagine—These narrow prejudices are a poor foundation for such a brilliant expectation—Mrs. Middleton was to have a dance at in the evening but all the company failed and we returned home at ten o clock the night bitter cold—Had some very good music—3 Received visits part of the morning and paid visits part after which returned to dinner and spent a quiet eveng. at home—Mr. A. went to the Capitol to read bills for the President to sign it being the last day of the Session and Congress adjourned after a most tedious and not very profitable Session—which has been a great cause of complaint to a number of the Members—Much time has been wasted in noisy turbulent and trifling debate upon questions calculated only to serve party purposes ostensibly aimed at individuals but really against the Administration—I am often told that the object of all this effort is of no consequence to the Nation and that he is too insignificant to be an object of apprehension to any party whatever—If this is the case why these extraordinary measures? Why this desire to detract from all that is done in one particular Department? and why this total silence upon improprieties or follies committed by any other?—These are question’s not proper for me to ask perhaps though easy for you to answer—I will therefore close my Letter—The Treaty has approved generally throughout the Country but the English one which is of equal importance has passed by unnoticed—So goes the World—March 4 I must conclude although I have not finished my day, requesting you to remember me kindly to all the family, and to believe me as ever your dutiful daughter—You must read after conversation—She gave me
				
					
				
				
			